870 F.2d 654Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Clarence Augustus BRITTON, Plaintiff-Appellant,v.Edward W. MURRAY, Director, Virginia Department ofCorrections, Russell F. Wilson, Manager, Court and LegalUnit, Virginia Department of Corrections, E.B. Wright, Jr.,Warden, Brunswick Correctional Center, Carl Hester,Treatment Program Supervisor, Brunswick Correctional Center,Defendants-Appellees,E.B. Wright, Respondent-Appellee.
No. 88-6869.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 10, 1989.Decided Feb. 22, 1989.

Clarence Augustus Britton, appellant pro se.
Before K.K. HALL, SPROUSE, and CHAPMAN, Circuit Judges.
PER CURIAM:


1
Clarence Augustus Britton appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Britton v. Murray, C/A No. 88-742-N (E.D.Va. Nov. 21, 1988).  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


2
AFFIRMED.